DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 25 Apr 2022 has been entered.  Claims 1-33 are pending in the application.  Claims 1, 8-10, 13, 15-16, 19-20, 23-29, 31, and 33 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 24 Jan 2022.
The prior 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103 rejection is withdrawn as requested (Pg. 15-20) based on a combination of the amendment to the claims and applicant’s arguments.
Response to Arguments
Applicant’s arguments, see Pg. 14, filed 25 Apr 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 4 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 4 and 11 has been withdrawn. 
Applicant’s arguments, see Pg. 15-20, filed 25 Apr 2022, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103 rejection of the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Huby et al. (U.S. Pub. 2011/0162647).
Claim Objections
Claim(s) 3-4 and 21-22 is/are objected to because of the following informalities:
Claim 3, Ln. 3-4 recites “a maximum current of the power supply” which should read “the maximum current of the power supply” following from claim 1
Claim 4, Ln. 3-4 recites “a maximum current of the power supply” which should read “the maximum current of the power supply” following from claim 1
Claim 21, Ln. 3-4 recites “the current rating” which should read “the maximum current rating” following from claim 20
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huby et al. (U.S. Pub. 2011/0162647).
Regarding claim 25, Huby discloses a respiratory treatment device (Figs. 1-2; ¶0029) comprising: a power supply (Fig. 4 batteries; ¶0041); a flow generator (Fig. 2 #104; ¶0029) configured to provide a flow of breathable gas to a patient; one or more heating elements (Fig. 2 #111, 135; ¶¶0033-0034); a processing system (Fig. 2 #120; ¶0039) including at least one processor (¶¶0039, 0047), the processing system configured to determine heating control signals for controlling the one or more heating elements (Fig. 2; ¶¶0033-0034, 0049-0051, 0063-0064) and flow control signals (Fig. 2; ¶0039) for controlling the flow generator; and hardware circuitry (¶¶0040, 0049, 0065) configured to: receive heating control signals for controlling the one or more heating elements (¶¶0061-0065, 0068-0070); based on operation of the flow generator and the one or more heating elements, determine a power consumption signal representing total power consumption (¶¶0062, 0065-0066, 0079-0084; Figs. 8-9); and based on the power consumption signal and a peak power of the power supply, output modified heating control signals for controlling the one or more heating elements (¶¶0051, 0063-0064, 0066, 0080-0081; e.g. Figs. 5 & 9).
Regarding claim 26, Huby discloses the hardware circuitry is configured to output the received heating control signals for controlling the one or more heating elements without modification when the power consumption signal is above a predetermined value (not more than “peak power” of claim 25 which means excess power is available), and output the modified heating control signals for controlling the one or more heating elements when the power consumption signal is below the predetermined value (greater than “peak power” of claim 25 which means insufficient power is available).
Regarding claim 27, Huby discloses the hardware circuitry is configured to generate, based on the power consumption signal, a pulse width modulated power signal (Figs. 8-9; ¶¶0077-0083), and the modified heating control signals are generated by combining the pulse width modulated power signal with the received heating control signals (Figs. 8-9; ¶¶0077-0083).
Regarding claim 30, Huby discloses at least one of the heating elements is provided in a tube heater (Fig. 2 #135) and at least one of the heating elements is provided in a humidifier heater (Fig. 2 #111).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huby et al. (U.S. Pub. 2011/0162647).
Regarding claim 28, Huby discloses the hardware circuitry is configured to generate, based on the power consumption signal, a pulse width modulated power signal (Figs. 8-9; ¶¶0077-0083) and includes a logic (¶0082), for each of the received heating control signals, configured to generate the modified heating control signals by combining the respective received heating control signal with the pulse width modulated power signal (Figs. 8-9; ¶¶0077-0083).
Huby fails to explicitly disclose a logic gate. However, the logic programmed in Huby in order to accomplish the controlled heating of Figs. 8-9  would have been obviously suggestive to one having ordinary skill in the art of electronic controls of use of a logic gate to perform the types of Boolean decision making steps required as a logic gate merely amounts to a common hardware component for performing decision making steps.
Allowable Subject Matter
Claims 1-2, 5-20, 23-24, and 31-33 are allowed. Claims 3-4 and 21-22 are solely objected to based upon the above stated claim objections.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, examiner concurs with applicant’s assertion (Pg. 15-16 of Remarks) that Bowman et al. (U.S. Pub. 2010/0065054) fails to teach or suggest the required consideration against a maximum current of the power supply as recited by the instant claim. Examiner concurs that the concepts taught in Bowman (e.g. remaining battery operational time) would not be merely obviously interchangeable with the consideration of the instant claim of a maximum current of the power supply. It is noted that maximum current of the power supply represents an instantaneous value as opposed to a time duration. As one example note is made of the teaching in Wing et al. (U.S. Pub. 2015/0120067) that remaining battery capacity may vary between batteries and is subject to a variety of variables of which maximum current available capacity in the battery pack is but one variable (¶0275).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 11, the claim is found allowable over Bowman for the same general reasons as discussed above in regard to claim 1. Similar to the discussion about claim 1 above, the terminology peak power of the power supply is understood to represent an instantaneous value as opposed to a value across a duration of time.
Additional note is made of the previously cited Huby et al. (U.S. Pub. 2011/0162647) which does include various teachings related to peak power. However, Huby has certain shortcomings related to the instant claim. As one example Huby only once mentions flow sensor 116 and thus does not teach or suggest the required determination of the first control signal and the second control signal based on a flow signal. There is not a preponderance of the evidence that one having ordinary skill in the art at the time at the time of the effective filing of the invention beginning from Huby would have considered it prima facie obvious to have modified Huby in order to meet the fully requirements of the instant claim without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 20, the claim is found allowable over Bowman, and the prior art as a whole, for the same general reasons as discussed above in regard to claim 1.
Regarding claim 23, the claim is found allowable over Bowman, and the prior art as a whole, for the same general reasons as discussed above in regard to claim 11.
Regarding claim 24, the claim is found allowable over Bowman, and the prior art as a whole, for the same general reasons as discussed above in regard to claim 11.
Regarding claim 29, Huby fails to teach or suggest the hardware circuitry is further configured to: receive flow generator current signal and current signals for one or more heating elements, and wherein the power consumption signal is determined by summing voltages representing the received flow generator current signal and voltages representing the received current signals for one or more heating elements. Specifically, while Huby does disclose that power consumption conditions can be “measured” (¶0065) there is no teaching or suggestion in Huby or sensing current values and then subsequently determining voltages from the sensed current values. This type of power consumption calculation requires the use of defined resistors which is nowhere taught or suggested by Huby.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 31, the claim is found allowable over Bowman and Huby, and the prior art as a whole, for the same general reasons as discussed above in regard to claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785